     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       YONNIE JACKSON,                                 No. 2:17-cv-01311-TLN-CKD P
12                        Petitioner,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14       JOSE MARTINEZ,
15                        Respondent.
16

17            Petitioner is a California state inmate proceeding pro se with a federal habeas corpus

18   application filed pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner challenges his 2013

19   convictions stemming from the attempted murder of his estranged wife following his plea of not

20   guilty by reason of insanity in the San Joaquin County Superior Court. 1 The three claims raised

21   in the habeas corpus application center on petitioner’s mental state at the time of the crimes based

22   on his ingestion of Ativan and alcohol. The claims have been fully briefed by the parties. ECF

23   Nos. 12, 22. Upon careful consideration of the record and the applicable law, the undersigned

24   recommends denying petitioner’s habeas corpus application for the reasons set forth below.

25   /////

26   /////

27

28   1
         Hereinafter referred to as “NGRI.”
                                                        1
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 2 of 18


 1             I.     Factual and Procedural History

 2             A. Procedural Background

 3             The procedural history of this case at the trial court level is long and complicated. As

 4   such, this court will only recount that which is necessary to understand the pending claims for

 5   relief.

 6             Following his entry of a plea of not guilty and not guilty by reason of insanity, petitioner

 7   was convicted by a jury of kidnapping, infliction of corporal injury on a spouse with great bodily

 8   injury, stalking, stalking in violation of a restraining order, and disobeying a court order involving

 9   prior domestic violence. See State Lodged Doc. No. 12 (direct appeal opinion); State Lodged

10   Doc. No. 1, C.T. vol. 1 at 220 (not guilty and NGRI pleas), 259-260 (minute order recording

11   jury’s verdict). However, this jury deadlocked on the most serious charge of attempted

12   premeditated murder and a mistrial was declared as to that count. See State Lodged Doc. No. 4,

13   R.T. vol. VI at 1604-06. At a retrial in February 2013, petitioner was convicted of attempted

14   murder involving great bodily injury. See State Lodged Doc. No. 12 at 4 (direct appeal opinion);

15   State Lodged Doc. No. 7, R.T. vol. 4 at 1105-1106. After finding petitioner guilty, each jury was

16   separately required to determine whether petitioner was sane at the time of the offenses. During

17   the sanity phases of both trials, two separate juries determined that petitioner was sane at the time

18   of the offenses. See State Lodged Doc. No. 4, R.T. vol. VII at 1782-1784 (first sanity verdict);

19   State Lodged Doc. No. 6, C.T. at 221 (minute order of second sanity verdict). Petitioner was

20   sentenced to a total aggregate term of 16 years, 8 months in prison. See State Lodged Doc. No. 7,

21   R.T. vol. 5 at 1267 (sentencing transcript).

22             B. Guilt Phase Evidence

23             The California Court of Appeal consolidated petitioner’s appeal from both trials and

24   affirmed the judgment on January 30, 2017. 2 See State Lodged Doc. No. 12 (direct appeal

25   opinion). In rendering its decision, the California Court of Appeal summarized the facts as

26

27
     2
      These factual findings are entitled to a presumption of correctness pursuant to 28 U.S.C. §
28   2254(e)(1).
                                                       2
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 3 of 18


 1   follows: 3

 2                  Petitioner married the victim in January 2001. 4 The victim said their
                    marriage was plagued by petitioner’s alcohol-fueled rages and
 3                  described various physical altercations that he initiated. After the
                    victim got a restraining order, petitioner stopped drinking and
 4                  improved for awhile, but he started drinking again soon after moving
                    back home.
 5
                    Petitioner minimized the marriage problems. He said all was well at
 6                  home until the spring of 2011 when he became increasingly dizzy
                    and nauseous and his doctor prescribed Ativan for anxiety. When
 7                  the symptoms increased, his Ativan dosage was increased and he
                    continued to drink on weekends, although he noticed he could not
 8                  control himself and that friends and family were avoiding him. He
                    also said he began losing track of time and waking up in strange
 9                  places, although he never reported any of those symptoms to his
                    primary care doctor.
10
                    On cross-examination, petitioner acknowledged telling doctors in
11                  2010 that he had ‘marital issues’ and strong feelings of anger but he
                    said his violent urges were curbed by the prescription of a
12                  benzodiazepine, Xanax. The Ativan prescribed for him in the spring
                    of 2011 was also a benzodiazepine. When he lost weight and began
13                  to need glasses, he blamed the Ativan and unsuccessfully tried to get
                    his doctor to switch him back to Xanax. At trial, he said he realized
14                  much later that Ativan made him high.
15                  The victim said petitioner would drink a lot on weekends and
                    whenever school was out. They worked for the same school district,
16                  but her schedule was year-round and his was not. One morning in
                    early June, after school was out for him and he had been on a drinking
17                  binge for several days, he called her at work, demanding she come
                    home and take him for medical treatment; he could not walk by
18                  himself, so she had to hold him up to get him to the car. A brain scan
                    was normal, but the doctor prescribed an antidepressant and more
19                  Ativan.
20                  Additional evidence was provided of further physical altercations
                    initiated by petitioner against the victim. Then, one night, petitioner
21                  locked himself in the bathroom with a pill bottle and the victim
                    reported a potential suicide attempt to police. Petitioner hit an officer
22                  twice and resisted arrest even after officers pepper-sprayed him and
                    stunned him with electricity; eventually they handcuffed him and
23                  removed him from the house. At trial, petitioner could not remember
                    whether he actually took any pills.
24
                    The victim obtained another restraining order. Later, however, the
25                  victim’s son found petitioner inside the house, surrounded by
26   3
       Other than challenging their legal sufficiency, petitioner does not rebut the presumption of
27   correctness that applies to these state court findings of fact. See 28 U.S.C. § 2254(e)(1).
     4
       Due to the procedural posture of this case, all references to “defendant” in the direct appeal
28   opinion have been changed to “petitioner.”
                                                         3
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 4 of 18


 1                  shattered glass and bleeding from a cut on his hand. Notes from
                    petitioner’s subsequent visits to an emergency room and psychiatric
 2                  hospital recorded that petitioner was alert, oriented, had a steady gait
                    but was suffering from alcohol dependence and anxiety disorder, and
 3                  said petitioner denied having psychiatric symptoms. The notes
                    mentioned nothing about blackouts. There was additional evidence
 4                  that petitioner subsequently broke into the home and started a fire.

 5                  On July 28, a court issued criminal and civil restraining orders
                    prohibiting petitioner from contacting the victim. But petitioner
 6                  subsequently attacked the victim at a Walmart parking lot. Police
                    later found a tracking device attached to the victim’s car that matched
 7                  with a monitoring device petitioner had activated. Video footage
                    from the Walmart parking lot showed that petitioner waited about
 8                  twenty minutes in the parking lot, then ran toward the victim and
                    intercepted her as she returned to her car.
 9
                    Witnesses described an intense beating: petitioner held her hair, beat
10                  her with his fist, pushed her into the passenger seat and tried to drive
                    off, pulled her to the ground, kicked and stomped her with his boots,
11                  and repeatedly slammed the car door against her head. Petitioner did
                    not stop when the victim lost consciousness. One witness described
12                  the beating as ‘rag-dolling,’ meaning petitioner threw the victim
                    around like a pillow, sometimes banging her head against the car.
13                  Petitioner told bystanders who tried to stop the beating to leave him
                    alone because he had a gun; when they told him he was hurting the
14                  victim, he looked at them as if to say, ‘I know what I’m doing.”
                    Petitioner stopped only when an off-duty officer approached him
15                  with a gun. At that point, petitioner fled.

16                  Petitioner was arrested three days later after his vehicle was
                    identified by police in a parking lot near a mental hospital. Petitioner
17                  said he had no recollection of being at the Walmart parking lot or
                    being found in his car. He said his first recollection was waking up
18                  in jail and being offered an Ativan withdrawal regimen. There was
                    no evidence of what substances he consumed on the day of the
19                  crimes, although a toxicology panel on the day of his arrest showed
                    a blood alcohol content of .02 and no drugs.
20

21   State Lodged Doc. No. 12 at 2-4.

22          C. Sanity Phase Evidence

23          The California Court of Appeal recounted the evidence introduced during the sanity

24   phases of petitioner’s trials as follows:

25                  Petitioner admitted that he drank large amounts of alcohol on a
                    regular basis but denied it caused any problems, despite
26                  recommendations from friends, family and medical doctors that he
                    seek treatment for alcoholism. Alcohol dependence can lead to
27                  anterograde amnesia, or blacking out. Some prescriptions for anxiety
                    and depression, including Ativan, can increase the risk of such
28                  blackouts. The defense expert presumed petitioner’s amnesia was
                                                        4
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 5 of 18


 1               caused by combining alcohol and Ativan, although she admitted she
                 was aware of no evidence in the record that he had consumed either
 2               on the day of the crimes.

 3               Petitioner’s expert, a psychiatrist, diagnosed petitioner with
                 depression, anxiety, and alcohol dependence. She also said he had
 4               narcissistic traits. Opposing experts made similar diagnoses. There
                 was no direct evidence about petitioner’s mental state on the day of
 5               the crimes, so experts had to rely on his medical records, the
                 observations of witnesses at the crime scene and petitioner’s
 6               testimony that he remembered nothing from that day and very little
                 from the weeks preceding it.
 7
                 The defense expert opined from petitioner’s history of alcohol
 8               dependence, his Ativan prescription and his lack of recall, that
                 petitioner was in a blackout state on August 15 and that, although he
 9               was capable of organized behavior and was not unconscious that day,
                 he must not have been aware of the difference between right and
10               wrong. Two expert witnesses appointed by the trial court disagreed,
                 concluding unequivocally that petitioner may well have experienced
11               blackouts but he did not meet the criteria to be considered legally
                 insane. One of the court-appointed experts, a psychiatrist, explained
12               that people in a blackout state are not unconscious and are capable of
                 making decisions and thinking about what they are doing but they do
13               not recall it later because their brains cannot transfer knowledge from
                 short-term to long-term memory. The other expert, a psychologist,
14               observed that, despite mild to moderate impairment from depression,
                 petitioner had been able to complete a teaching credential with a 3.9
15               GPA and adequately manage coaching, child care and other life
                 activities during the time he claimed to have been experiencing
16               blackouts, so he could not have been out of touch with reality, and
                 there were no other signs in the record of any mental disease or defect
17               that affected his ability to understand right and wrong.

18               A court-appointed psychiatrist explained anterograde amnesia
                 (blackout), emphasizing that it is not a form of unconsciousness, but
19               rather an inability to mentally transfer current events to long-term
                 memory. He had done 800 to 1000 insanity evaluations over 38
20               years. He said that people who experience blackouts might later have
                 little or no memory of what happened or what they had done, but a
21               lack of subsequent memory reveals nothing about their sanity. In
                 fact, he said, it is impulse control, not cognition, that is impaired in a
22               blackout and he concluded petitioner’s understanding of right and
                 wrong while the crimes were in progress was aptly demonstrated by
23               his response to two people who tried to intervene in the beating: in
                 response to one witness’s implied threat with a raised fist, he claimed
24               to have a gun and in response to another witness’s pointed gun, he
                 promptly stopped and fled. The psychiatrist said if petitioner had
25               been cognitively impaired by alcohol and Ativan that day, as the
                 defense expert opined, witnesses would have observed stumbling,
26               slurred speech and the inability to talk or walk or carry out goal-
                 oriented movement.
27
                 The other court-appointed expert, a psychologist, agreed there was
28               no clear relationship between a claim of not remembering a criminal
                                                      5
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 6 of 18


 1                  incident and insanity and, in fact, in his 25 years of evaluating
                    insanity evidence, he had found it very common for sane criminal
 2                  defendants not to remember their crimes. He agreed it was likely
                    petitioner was under the influence of alcohol and drugs at the time of
 3                  the crimes, but he disagreed with what to make of the fact that
                    petitioner committed a crime during daylight hours: rather than
 4                  demonstrating an inability to grasp the wrongfulness of his act, he
                    thought it proved nothing more than indifference or lack of
 5                  inhibition, saying people take bold criminal actions all the time
                    because they do not expect to be caught or because they think they
 6                  won’t have to pay the consequences.

 7   State Lodged Doc. No. 12 at 8-10.

 8          D. Direct Appeal Decision

 9          In a consolidated appeal from both jury verdicts, the California Court of Appeal affirmed

10   petitioner’s convictions on January 30, 2017. See State Lodged Doc. No. 12. In determining that

11   the evidence was sufficient to prove that petitioner was conscious at the time of the assault, the

12   state court rejected petitioner’s argument that “a person with alcohol dependence who commits a

13   violent crime after voluntarily consuming a drug that has an effect on the central nervous system

14   akin to alcohol is involuntarily intoxicated and therefore ‘unconscious’ as a matter of law unless

15   the prosecutor establishes the defendant was warned about and understood the intoxicating effects

16   of the drug.” State Lodged Doc. No. 12 at 5. In so doing, the Court of Appeal pointed out all of

17   the evidence supporting the juries’ determinations that petitioner was conscious. State Lodged

18   Doc. No. 12 at 6. He “purposefully waited for and intentionally attacked the victim, constantly

19   holding her hair with one hand so he could use his other hand to repeatedly hit her head, push her

20   into the passenger seat, try to drive away while her feet were dangling outside, then pull her out

21   of the vehicle to slam her head on the ground and against the vehicle while alternately stomping

22   her face and chest.” Id. All of this evidence supported the legal presumption of consciousness.

23   Id. Petitioner’s own expert acknowledged that such organized and purpose-driven actions

24   undercut the argument that petitioner was unconscious at the time that he attacked his wife. Id.

25   The Court of Appeal recognized that petitioner’s defense of unconsciousness required a logical

26   leap that was not supported by any evidence presented at trial. State Lodged Doc. No. 12 at 7.

27   Namely, there was no defense evidence presented that petitioner had even consumed Ativan on

28   the day of the attack. Id. This gap in defense evidence combined with the standard of review for
                                                        6
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 7 of 18


 1   sufficiency challenges, did not warrant setting aside the juries’ verdicts that rejected petitioner’s

 2   defense of unconsciousness.

 3            Petitioner also challenged the sufficiency of the evidence supporting the two separate jury

 4   verdicts that he was sane at the time of the offenses. Under California law, the sanity standard

 5   involves determining whether the defendant “was able to understand the nature and quality of the

 6   criminal acts or to distinguish between right and wrong when the defendant committed the act”

 7   State Lodged Doc. No. 12 at 8 (recognizing the adoption of the M’Naghten standard from English

 8   common law). In reviewing the expert testimony on the issue of petitioner’s sanity, the Court of

 9   Appeal emphasized that “[t]here was no direct evidence about defendant’s mental state on the day

10   of the crimes, so experts had to rely on his medical records, the observations of witnesses at the

11   crime scene and defendant’s testimony that he remembered nothing from that day and very little

12   from the weeks preceding it.” State Lodged Doc. No. 12 at 8. While acknowledging that

13   petitioner’s mental health expert opined that he lacked the capacity to appreciate the difference

14   between right and wrong, the Court of Appeal emphasized that this “expert was a newly-certified

15   forensic psychiatrist who had never testified about a defendant’s sanity before.” State Lodged

16   Doc. No. 12 at 8. In contrast, the two court-appointed experts who had 38 and 25 years of

17   experience, respectively, in conducting sanity evaluations, concluded that even though petitioner

18   may well have experienced blackouts, he did not meet the criteria to be considered legally insane.

19   State Lodged Doc. No. 12 at 9-10. The California Court of Appeal determined that there was

20   sufficient evidence to support the juries’ rejection of petitioner’s insanity defense “find[ing] no

21   reason to question the juries’ assessment of [the] competing evidence. State Lodged Doc. No. 12

22   at 10.

23            In his last claim for relief on direct appeal, petitioner challenged the trial court’s jury

24   instructions that explained the burden of proof. Specifically, petitioner argued that the

25   instructions failed to inform the jury that the prosecution had the burden of proving beyond a

26   reasonable doubt that petitioner was voluntarily intoxicated. According to petitioner, the trial

27   court’s failure to sua sponte instruct the jury in such a manner violated his right to due process.

28   In rejecting this claim, the Court of Appeal noted that the trial court accurately instructed the jury
                                                           7
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 8 of 18


 1   on the defense of unconsciousness as well as voluntary and involuntary intoxication,

 2   circumstantial evidence, mental state, and the burden of proof. State Lodged Doc. No. 12 at 10.

 3   Since the defense did not request any other specific theory of defense instruction from the trial

 4   court, petitioner argued on appeal that the instructions given, en toto, somehow led the jury to

 5   misunderstand the burden of proof on petitioner’s mental state. The Court of Appeal denied relief

 6   “find[ing] no basis to conclude the instructions given were reasonably susceptible to the sort of

 7   misinterpretation suggested by defendant.” State Lodged Doc. No. 12 at 11.

 8          E. 2254 Petition

 9          On federal habeas review, petitioner raises the same three claims for relief that were

10   presented on direct appeal. First, petitioner contends that the evidence was not sufficient to

11   support the jury’s determination that he was conscious at the time of the offense in violation of

12   due process. ECF No. 1 at 9-11. In support thereof, he argues that his affirmative defense of

13   involuntary intoxication based on ingestion of Ativan and alcohol led him to blackout at the time

14   of the offense. Even though there was no evidence presented that petitioner consumed Ativan on

15   the day of the offense, petitioner suggests that the “historical backdrop” leading up to the events

16   is sufficient to establish his involuntary intoxication. ECF No. 1 at 9-10.

17          Next, petitioner challenges the two separate juries’ determinations that he was sane at the

18   time of the offense as not supported by sufficient evidence in violation of due process. ECF No.

19   1 at 4. In his opening brief on direct appeal, petitioner argued that “no rational juror could have

20   rejected overwhelming evidence that, because of severe involuntary intoxication and the mental

21   disease, defect, or disorders that lead to the Ativan prescription, [petitioner] did not understand

22   the distinction between right and wrong.” Lodged Doc. No. 9 at 65.

23          Lastly, petitioner asserts that he was deprived of a fair trial because the trial court did not

24   sua sponte instruct the jury on which party has the burden of proof and the nature of that burden

25   of proof concerning petitioner’s defense of unconsciousness. According to petitioner, this last

26   error affected the juries’ determinations at both the guilt and sanity phases of the trial. ECF No. 1

27   at 62. “The natural inclination of a juror would be to decide whether or not petitioner’s

28   intoxication was voluntary rather than whether the evidence of unconsciousness evidence raised a
                                                        8
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 9 of 18


 1   reasonable doubt.” ECF No. 1 at 63. Apparently, the trial court omitted a necessary jury

 2   instruction, but petitioner does not indicate what that instruction should have specifically said.

 3          Respondent first contends that the state court did not unreasonably apply the Jackson v.

 4   Virginia, 443 U.S. 307 (1979), standard governing the first two sufficiency of the evidence

 5   challenges that petitioner raises. ECF No. 12 at 25-32. A reasonable juror could have determined

 6   that petitioner was conscious at the time of the offenses based on the goal-oriented behavior that

 7   petitioner engaged in both before, during, and after his arrival at the Walmart parking lot. ECF

 8   No. 12 at 26. Furthermore, “[a] reasonable trier of fact could have credited the opinions of the

 9   well-experienced court-appointed psychiatrist and psychologist that [p]etitioner was sane and

10   reject the contrary opinion of the novice defense expert psychiatrist.” ECF No. 12 at 31.

11   According to respondent, petitioner has not demonstrated that the state court’s determination of

12   the facts was unreasonable in light of the record evidence to be entitled to habeas relief. ECF No.

13   12 at 27. With respect to claim three, respondent asserts that it is entirely conclusory,

14   unexhausted, and procedurally defaulted based on California’s contemporaneous objection rule

15   because the defense did not request any specific pinpoint jury instruction further defining the

16   burden of proof. ECF No. 12 at 14, 32-. Addressing claim three on the merits, respondent

17   counters that a fair minded jurist could agree with the state court’s rejection of this claim by

18   reviewing the jury instructions as a whole, as is required by federal law. ECF No. 12 at 36-37.

19   “An examination of the entire instructions supports a conclusion that any failure to address the

20   People’s burden of proof as part of the voluntary/involuntary intoxication instructions did not

21   render those instructions incorrect or inadequate.” ECF No. 12 at 37. For all these reasons,

22   respondent requests that petitioner’s habeas application be denied.

23          In his traverse, petitioner clarifies his jury instruction challenge and argues that the state

24   court unreasonably applied Sullivan v. Louisiana, 508 U.S. 275 (1993). ECF No. 22 at 9.

25   “Specifically, petitioner contends that the jury instruction defining ‘involuntary intoxication’ (i.e.

26   CALCRIM 3427 is defective in the context that it does not clearly state the ‘type’ of ‘effects’

27   (besides ‘intoxicating effects’), that would… lead a reasonable jury to be specifically apprised

28   ////
                                                        9
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 10 of 18


 1    and on[] ‘notice’ of ‘unknown side-effects,’ that were not presented by the prosecution.” 5 ECF

 2    No. 22 at 10. 6

 3            In his supplemental traverse, petitioner emphasizes the lack of warnings that he received

 4    from his health care providers about the side effects of Ativan. The warnings on Ativan use were

 5    relevant to the juries’ determination about whether petitioner’s intoxication was voluntary or

 6    involuntary. To the extent that petitioner is trying to supplement the evidence on the record, this

 7    court cannot rely on evidence outside of the trial record when conducting its review of the

 8    sufficiency of the evidence claims. See McDaniel v. Brown, 558 U.S. 120 (2010) (per curiam)

 9    (reversing the grant of federal habeas relief because the lower courts did not confine their review

10    of the sufficiency of the evidence claim to the evidence admitted at trial). For this reason,

11    petitioner’s averments in his supplemental traverse have not been considered by the court.

12            II.       Legal Standards

13                      A. AEDPA Standard

14            To be entitled to federal habeas corpus relief, petitioner must affirmatively establish that

15    the state court decision resolving the claim on the merits “was contrary to, or involved an

16    unreasonable application of, clearly established Federal law, as determined by the Supreme Court

17    of the United States; or … resulted in a decision that was based on an unreasonable determination

18    5
        CALCRIM 3427 defines involuntary intoxication. Both juries were given this instruction at the
19    guilt/innocence phase of petitioner’s trials at the request of the defense. The instruction as given
      states as follows:
20
                        Consider any evidence that the defendant was involuntarily
21                      intoxicated in deciding whether the defendant had the required
                        (intent/[or] mental state) when he acted. A person is involuntarily
22                      intoxicated if he unknowingly ingested some intoxicating liquor,
                        drug, or other substance, or if his intoxication is caused by the force,
23                      duress, fraud, or trickery of someone else, for whatever purpose,
                        without any fault on the part of the intoxicated person.
24
      See State Lodged Doc. No. 1, C.T. Vol. 2 at 332; State Lodged Doc. No. 6, C.T. Vol. 1 at 119.
25    6
        Based on petitioner’s argument, it appears to the court that he is actually referring to the jury
26    instruction on voluntary intoxication. The juries were instructed that: “A person is voluntarily
      intoxicated if he becomes intoxicated by willingly using any intoxicating drug, drink, or other
27    substance knowing that it could produce an intoxicating effect, or willingly assuming the risk of
      that effect.” State Lodged Doc. No. 1, C.T. Vol. 2 at 331; State Lodged Doc. No. 6, C.T. Vol. 1
28    at 118.
                                                        10
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 11 of 18


 1    of the facts in light of the evidence presented in the State court proceeding. 28 U.S.C. § 2254(d).

 2    The “contrary to” and “unreasonable application” clauses of § 2254(d)(1) are different, as the

 3    Supreme Court has explained:

 4                   A federal habeas court may issue the writ under the “contrary to”
                     clause if the state court applies a rule different from the governing
 5                   law set forth in our cases, or if it decides a case differently than we
                     have done on a set of materially indistinguishable facts. The court
 6                   may grant relief under the “unreasonable application” clause if the
                     state court correctly identifies the governing legal principle from our
 7                   decisions but unreasonably applies it to the facts of the particular
                     case. The focus of the latter inquiry is on whether the state court’s
 8                   application of clearly established federal law is objectively
                     unreasonable, and we stressed in Williams [v. Taylor, 529 U.S. 362
 9                   (2000) ] that an unreasonable application is different from an
                     incorrect one.
10

11    Bell v. Cone, 535 U.S. 685, 694 (2002).
12            “A state court’s determination that a claim lacks merit precludes federal habeas relief so

13    long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

14    Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

15    664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

16    state prisoner must show that the state court’s ruling on the claim being presented in federal court

17    was so lacking in justification that there was an error well understood and comprehended in

18    existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

19                   B. Sufficiency of the Evidence Standard

20            Due process requires that each essential element of a criminal offense be proven beyond a

21    reasonable doubt. In re Winship, 397 U.S. 358, 364 (1970). In reviewing the sufficiency of

22    evidence to support a conviction, the question is “whether, viewing the evidence in the light most

23    favorable to the prosecution, any rational trier of fact could have found the essential elements of

24    the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, (1974). If the

25    evidence supports conflicting inferences, the reviewing court must presume “that the trier of fact

26    resolved any such conflicts in favor of the prosecution,” and the court must “defer to that

27    resolution.” Id. at 326.

28    /////
                                                        11
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 12 of 18


 1                   C. Standard Governing Jury Instruction Challenge

 2           Erroneous jury instructions do not support federal habeas relief unless the infirm

 3    instruction so infected the entire trial that the resulting conviction violates due process. Estelle v.

 4    McGuire, 502 U.S. 62, 72 (1991) (citing Cupp v. Naughten, 414 U.S. 141, 147 (1973)); see also

 5    Donnelly v. DeChristoforo, 416 U.S. 637, 643(1974) (“‘[I]t must be established not merely that

 6    the instruction is undesirable, erroneous, or even ‘universally condemned,’ but that it violated

 7    some [constitutional right]' ”). The challenged instruction may not be judged in artificial

 8    isolation, but must be considered in the context of the instructions as a whole and the trial record

 9    overall. Estelle, 502 U.S. at 72. Moreover, relief is only available if there is a reasonable

10    likelihood that the jury has applied the challenged instruction in a way that violates the

11    Constitution. Id. at 72–73. A challenge to the absence of a particular jury instruction is subject to

12    the same standard, but is more difficult to establish any resulting prejudice. See Henderson v.

13    Kibbe, 431 U.S. 145, 155 (1977) (recognizing that “[a]n omission, or an incomplete instruction, is

14    less likely to be prejudicial than a misstatement of the law” and, therefore, a habeas petitioner

15    whose claim of error involves the failure to give a particular instruction bears an “especially

16    heavy” burden).

17           III.    Analysis

18           This court looks to the last reasoned state court decision in applying the 28 U.S.C. §

19    2254(d) standard. Wilson v. Sellers, 138 S. Ct. 1188 (2018) (adopting the Ylst look through

20    presumption to silent state court denials of relief even after the decision in Harrington v. Richter,

21    131 S. Ct. 770, 785 (2011));see also Ylst v. Nunnemaker, 501 U.S. 797 (1991) (establishing the

22    “look through” doctrine in federal habeas cases). In this case, the last reasoned state court

23    decision denying all three claims for relief is the California Court of Appeal decision. Therefore,

24    this court is tasked with determining whether the California Court of Appeal decision was

25    contrary to or an unreasonable application of clearly established federal law or unreasonably

26    determined the facts in light of the evidence presented at trial. 28 U.S.C. § 2254(d).

27           A. Sufficiency Challenge to Petitioner’s Consciousness at Time of Crimes

28           In his first claim for relief, petitioner contends that the evidence was insufficient to
                                                         12
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 13 of 18


 1    convict him based on his defense that he was unconscious at the time of the offenses. Petitioner’s

 2    defense of unconsciousness was due to his use of prescription Ativan combined with his alcohol

 3    consumption rendering him involuntarily intoxicated. The California Court of Appeal began its

 4    discussion of this issue by noting that only involuntary intoxication was a complete defense and

 5    that alcohol dependence was not sufficient to establish that one’s intoxication was involuntary.

 6    See State Lodged Doc. No. 12 at 5. The state court rejected petitioner’s argument by noting that

 7    “even [petitioner’s] own expert acknowledged his purposefulness and organization during a

 8    presumed blackout state and distinguished it from unconsciousness.” State Lodged Doc. No. 12

 9    at 6. This expert testimony combined with “the savageness of the attack; …[petitioner’s]

10    escalating pattern of rage and violence over a period of years, and especially in the weeks before

11    the crime; the use of an electronic device allowing him to monitor the victim’s vehicle and his

12    apparent use of it to lie in wait and attack her by surprise; and the fact that he warned others away

13    from the scene by claiming to have a gun but fled when confronted by a law enforcement officer”

14    was sufficient to support the jury’s verdict. State Lodged Doc. No. 12 at 7.

15           Based on this court’s review of the trial testimony, the California Court of Appeal’s

16    rejection of this claim was neither contrary to nor an unreasonable application of the Jackson

17    sufficiency standard. The state court decision that there was no evidence that petitioner “even

18    consumed Ativan on the day of the crimes” is not an unreasonable determination of the facts in

19    light of the trial testimony. See 28 U.S.C. § 2254(d)(2). The emergency room doctor who treated

20    petitioner on August 18, 2011 testified that there was no medical evidence showing what

21    medication petitioner “was actually taking” as opposed to what he “had been prescribed.” State

22    Lodged Doc. No. 4, R.T. Vol. V at 1182-83. This evidentiary gap combined with the testimony

23    that petitioner never complained of experiencing blackouts to any of his doctors while on Ativan,

24    severely undercut petitioner’s affirmative defense of unconsciousness. See State Lodged Doc.

25    No. 7, R.T. Vol. III at 706 (testimony of petitioner’s primary care physician, Dr. Joves, indicating

26    that petitioner did not express any side effects from taking Ativan in the past); State Lodged Doc.

27    No. 7, R.T. Vol. III at 816-817 (testimony of Sacramento County jail physician, Dr. Janet Abshire

28    indicating that petitioner only noted a past medical history for a heart problem and suicidality).
                                                        13
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 14 of 18


 1    Indeed, the questions from the first jury in this case demonstrated a careful weighing of the

 2    competing testimony on this point. See State Lodged Doc. No. 1, C.T. Vol. I. at 258 (jury

 3    question requesting a readback of Dr. Tara Collins’ testimony, the defense expert witness); State

 4    Lodged Doc. No. 4, R.T. Vol. VI at 1569-1570 (jury question concerning unconsciousness and

 5    trial court’s re-reading of unconsciousness, voluntary, and involuntary intoxication instructions).

 6    Here, applying the doubly deferential Jackson standard of review, a rational jury could have

 7    found sufficient evidence that petitioner was conscious at the time that he assaulted his estranged

 8    wife and therefore rejected his affirmative defense. See Boyer v. Belleque, 659 F.3d 957, 964-65

 9    (9th Cir. 2011) (emphasizing that in a federal habeas action, the review of a sufficiency of the

10    evidence challenge is doubly deferential). After reviewing the state court record in the light most

11    favorable to the jury's verdict, this court concludes that there was sufficient evidence introduced

12    at petitioner's trial that he was conscious. Therefore, the state court’s denial of this claim was not

13    an unreasonable determination of the facts nor contrary to federal law. 28 U.S.C. § 2254(d).

14    Accordingly, the undersigned recommends denying petitioner's first claim for relief.

15           B. Sufficiency Challenge to Jurys’ Findings That Petitioner Was Sane

16           Next, petitioner challenges the sufficiency of the evidence supporting the juries’ findings

17    that he was sane at the time of the offense. In this claim petitioner criticizes how the two juries

18    ultimately weighed the competing testimony by the mental health experts who rendered opinions

19    on petitioner’s sanity at the time of the offenses. He faults the juries for not believing his mental

20    health expert who opined that petitioner could understand the nature and consequences of his

21    actions at the time of the incident, but not the difference between right and wrong. State Lodged

22    Doc. No. 4, R.T. vol. III at 824-827. 7 In contrast, two court-appointed forensic experts concluded

23    that petitioner’s alcohol and Ativan use impaired his judgment and impulse control, but it did not

24    render him “incapable of appreciating the nature and quality of his actions” or of understanding

25    the difference between right and wrong. State Lodged Doc. No. 4, R.T. vol. VI at 1635-36, 1640

26
      7
27     The defense expert, Dr. Tara Collins, was not available at the time of the sanity phase of
      petitioner’s trial so her previous conditional examination was read for the jury. See Lodged Doc.
28    No. 4, R.T. Vol. VI at 1621-22 (admitting her conditional examination into evidence).
                                                        14
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 15 of 18


 1    (sanity opinion testimony of John Chellsen, PhD.); State Lodged Doc. No. 4, R.T. vol. VI at

 2    1672-1680 (opinion testimony of Dr. Gary Cavanaugh). Petitioner simply disagrees with the

 3    credibility determinations made by not one, but two separate juries finding him sane at the time of

 4    the offenses. However, a jury’s credibility assessment is entitled to great deference on habeas

 5    corpus review. See Jackson v. Virginia, 443 U.S. 307, 326 (1979) (holding that “a federal habeas

 6    corpus court faced with a record of historical facts that supports conflicting inferences must

 7    presume—even if it does not affirmatively appear in the record—that the trier of fact resolved any

 8    such conflicts in favor of the prosecution, and must defer to that resolution.”); Bruce v. Terhune,

 9    376 F.3d 950, 957 (9th Cir.2004). In order to be entitled to relief, this court would have to find

10    that two separate juries’ got the credibility contest not only wrong, but wrong to such an extent

11    that no fair minded jurist could find sufficient evidence that petitioner was sane at the time of the

12    offense. This court is unable to reach that conclusion in light of the evidence presented in state

13    court. Petitioner has the burden of demonstrating that no rational trier of fact could have found

14    him sane and that no rational trier of fact could have agreed with the juries’ sanity decisions.

15    Applying this standard of review, the state court's decision denying relief on this claim is neither

16    contrary to nor an unreasonable application of clearly established federal law. Therefore, the

17    undersigned recommends denying petitioner’s second claim for relief.

18           C. Jury Instruction Challenge

19           In his last claim for relief, petitioner asserts that the trial court erred in failing to instruct

20    the jury that the prosecution had the burden of proving the voluntariness of appellant’s

21    intoxication beyond a reasonable doubt. Here, in essence, petitioner is challenging the trial

22    court’s failure to give a pinpoint instruction on his theory of defense that would have clarified the

23    burden of proof concerning intoxication. However, the defense never requested any such

24    pinpoint instruction at trial. Therefore, this claim boils down to a federal constitutional challenge

25    to the absence of a jury instruction that was never requested. For this reason, respondent

26    contends that claim three is procedurally defaulted based on California’s contemporaneous

27    objection rule. See ECF No. 12 at 14 (citing Hines v. Enomoto, 658 F.2d 667, 673 (9th Cir.

28    1981)). While respondent argued on direct appeal that this claim had been waived based on the
                                                          15
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 16 of 18


 1    failure to request “amplification or explanation” of the burden of proof, the California Court of

 2    Appeal assumed without deciding that the “error had been preserved….” State Lodged Doc. No.

 3    12 at 11; see also Stated Lodged Doc. No. 10 at 77 (Respondent’s brief). In light of this

 4    procedural history, the undersigned elects to bypass the issue of procedural default and address

 5    this claim for relief on the merits. See Lambrix v. Singletary, 520 U.S. 518, 522–25 (holding that

 6    a federal court need not invariably resolve a state procedural bar issue first where it presents

 7    complicated issues of state law and the other issue is easily resolvable against the petitioner);

 8    Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002) (proper to proceed to merits where

 9    procedural bar issue more complicated and result the same).

10           In denying relief on the merits, the state court found no due process violation because the

11    jury instructions given were not “reasonably susceptible to the sort of misinterpretation suggested

12    by petitioner.” State Lodged Doc. No. 12 at 11. The constitutional question at issue is whether

13    there is a reasonable likelihood that the jury understood the instructions to allow conviction based

14    upon proof insufficient to meet the Winship standard. Victor v. Nebraska, 511 U.S. 1, 5–6 (1994)

15    (“[T]he proper inquiry is not whether the instruction ‘could have’ been applied in an

16    unconstitutional manner, but whether there was a reasonable likelihood that the jury did so apply

17    it.”). Petitioner does not suggest, much less point to any portion of the record, that would

18    indicate, that the jury misinterpreted the instructions given. His argument is purely speculative.

19    This case does not involve a situation where the jury instructions misdescribed the prosecution’s

20    burden of proof. Compare Sullivan v. Louisiana, 508 U.S. 275, 281 (1993) (finding structural

21    error applied where the burden of proof was not accurately described for the jury). Therefore,

22    petitioner’s argument that habeas relief is warranted because the state court unreasonably applied

23    Sullivan is simply inaccurate. Since the jury was properly instructed on the correct burden of

24    proof and the jury instructions given as a whole do not suggest any ambiguity or misinterpretation

25    by the jury, the state court did not unreasonably apply Supreme Court jurisprudence in rejecting

26    this claim. See Hedgpeth v. Pulido, 555 U.S. 57 (2008) (per curiam) (reversing grant of habeas

27    relief on jury instruction claim finding harmless error analysis applied); Cupp v. Naughten, 414

28    U.S. 141, 146-47 (1973). Accordingly, federal habeas relief is not warranted on this claim. See
                                                        16
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 17 of 18


 1    Mendez v. Knowles, 556 F.3d 757 (9th Cir. 2009) (denying habeas relief because there was “no

 2    reasonable likelihood the jury applied the wrong burden of proof”).

 3            IV.    Plain Language Summary for Pro Se Party

 4            The following information is meant to explain this order in plain English and is not

 5    intended as legal advice.

 6            The court has reviewed your habeas corpus application and the trial court record in your

 7    case. The undersigned is recommending that your habeas petition be denied on the merits. If you

 8    disagree with this result, you have 21 days to explain why it is incorrect. Label your explanation

 9    “Objections to Magistrate Judge’s Findings and Recommendations.” The district court judge

10    assigned to your case will then review the entire record and make the final decision in your case.

11            V.     Conclusion

12            Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of

13    habeas corpus be denied.

14            These findings and recommendations are submitted to the United States District Judge

15    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

16    after being served with these findings and recommendations, any party may file written

17    objections with the court and serve a copy on all parties. Such a document should be captioned

18    “Objections to Magistrate Judge’s Findings and Recommendations.” In his objections petitioner

19    may address whether a certificate of appealability should issue in the event he files an appeal of

20    the judgment in this case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district

21    court must issue or deny a certificate of appealability when it enters a final order adverse to the

22    applicant). A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the applicant

23    has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3).

24    /////

25    /////

26    /////

27    /////

28    /////
                                                        17
     Case 2:17-cv-01311-TLN-CKD Document 36 Filed 07/27/21 Page 18 of 18


 1    Any response to the objections shall be served and filed within fourteen days after service of the

 2    objections. The parties are advised that failure to file objections within the specified time may

 3    waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 4    1991).

 5    Dated: July 26, 2021
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13    12/jack1311.F&R.docx

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        18
